Opinion by
Oklady, J.,
The plaintiffs recovered a verdict for the full amount claimed to be due on a building contract, which provided that payments were to be made only on a certificate to be given by the architect. Despite the fact that the architect refused to issue a certificate for the balance of the contract price, the plaintiff sustained his right to recover under allegation and proof that the certificate was withheld because of a fraudulent collusion between the architect and owners, and this vital question was fairly submitted to the jury. The trial judge saying, “the question here is whether there was collusion between the architect and the defendant for the purpose of preventing the final payment; and the burden of proof is on the plaintiffs to satisfy you by the weight of the evidence that there was collusion.” We held in Fay v. Lester Piano Co., 32 Pa. Superior Ct. 437, that the question whether the contractor had sufficient reason or excuse for not producing the architect’s certificate that the work had been completed to his satisfaction, as stipulated in the contract, was for the jury. Under that authority the case was rightfully submitted, in that, as in this case there was evidence tending to show that the work was done in all particulars as called for by the contract, and that the architect was not justified in refusing to give the final certificate when requested to do so, and acting in collusion with the defendant, wrongfully withheld it. See also Pittsburgh Terra-Cotta Lumber Co. v. Sharp, 190 Pa. 257, in which the same rule is declared. The amendment to the plaintiffs’ statement did not change the cause of action, at most, *203it but more specifically set forth the alleged collusive withholding of the certificate by the architect. There being no reversible error shown in the record, the judgment is affirmed.